UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28739 Satellite Security Corporation (Exact name of small business issuer as specified in its charter) Nevada 91-1903590 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 880263, San Diego, CA 92168-0263 (Address of principal executive offices) (619) 977-1515 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES R NO £ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES R NO £ On November 12, 2007, the registrant had outstanding 2,222,034 shares of common stock, which is the registrant's only class of common equity. Transitional Small Business Disclosure Format (Check One)YES£NO
